 Case 1:20-cv-01256-RJJ-SJB ECF No. 9, PageID.34 Filed 06/14/21 Page 1 of 14




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION
                                       ______

LUSTER RAY NELSON, III,
                      Plaintiff,                      Case No. 1:20-cv-1256

v.                                                    Honorable Robert J. Jonker

UNKNOWN YUHAS et al.,
                      Defendants.
____________________________/

                                            OPINION

               This is a civil rights action brought by a state prisoner under 42 U.S.C. § 1983.

Under the Prison Litigation Reform Act, Pub. L. No. 104-134, 110 Stat. 1321 (1996) (PLRA), the

Court is required to dismiss any prisoner action brought under federal law if the complaint is

frivolous, malicious, fails to state a claim upon which relief can be granted, or seeks monetary

relief from a defendant immune from such relief. 28 U.S.C. §§ 1915(e)(2), 1915A; 42 U.S.C.

§ 1997e(c). The Court must read Plaintiff’s pro se complaint indulgently, see Haines v. Kerner,

404 U.S. 519, 520 (1972), and accept Plaintiff’s allegations as true, unless they are clearly

irrational or wholly incredible. Denton v. Hernandez, 504 U.S. 25, 33 (1992). Applying these

standards, the Court will dismiss with prejudice Plaintiff’s federal claims for failure to state a

claim. The Court declines to exercise supplemental jurisdiction over Plaintiff’s state-law claims,

and it will dismiss those claims without prejudice.
 Case 1:20-cv-01256-RJJ-SJB ECF No. 9, PageID.35 Filed 06/14/21 Page 2 of 14




                                             Discussion

       Factual allegations

               Plaintiff presently is incarcerated with the Michigan Department of Corrections

(MDOC) at the Ionia Correctional Facility (ICF) in Ionia, Ionia County, Michigan. The events

about which he complains occurred at that facility.       Plaintiff sues ICF Grievance Coordinators

Unknown Yuhas and Unknown Simon.

               In his brief complaint, Plaintiff alleges that Defendants have rejected or denied his

grievances or otherwise interfered with his grievances. He contends that Defendants’ conduct

violates prison policy and Plaintiff’s right under the First Amendment to petition government.

               Plaintiff also alleges that Defendants “told Plaintiff on many occasion to stop filing

grievance[]s on me and my co-workers . . . [a]nd we will stop taking your yard and showers . . . &

property.” (Compl., ECF No. 1, PageID. 3.) He contends that Defendants’ actions amount to

retaliation for his exercise of his First Amendment rights.

               Finally, Plaintiff alleges violations of Michigan’s Elliott-Larsen Civil Rights Act,

Mich. Comp. Laws § 37.2101 et seq., Michigan’s Persons With Disabilities Civil Rights Act,

Mich. Comp. Laws § 37.1101 et seq., and certain state administrative rules, “because of my

Disabilitie[]s. Being Reading, Spelling, & psychological.” (Id.)

               Plaintiff seeks compensatory and punitive damages, together with injunctive relief

in the form of a removal from grievance restrictions.

       Failure to state a claim

               A complaint may be dismissed for failure to state a claim if it fails “‘to give the

defendant fair notice of what the . . . claim is and the grounds upon which it rests.’” Bell Atl. Corp.

v. Twombly, 550 U.S. 544, 555 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)). While

a complaint need not contain detailed factual allegations, a plaintiff’s allegations must include

                                                  2
 Case 1:20-cv-01256-RJJ-SJB ECF No. 9, PageID.36 Filed 06/14/21 Page 3 of 14




more than labels and conclusions. Twombly, 550 U.S. at 555; Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (“Threadbare recitals of the elements of a cause of action, supported by mere conclusory

statements, do not suffice.”). The court must determine whether the complaint contains “enough

facts to state a claim to relief that is plausible on its face.” Twombly, 550 U.S. at 570. “A claim

has facial plausibility when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at

679. Although the plausibility standard is not equivalent to a “‘probability requirement,’ . . . it

asks for more than a sheer possibility that a defendant has acted unlawfully.” Iqbal, 556 U.S. at

678 (quoting Twombly, 550 U.S. at 556). “[W]here the well-pleaded facts do not permit the court

to infer more than the mere possibility of misconduct, the complaint has alleged—but it has not

‘show[n]’—that the pleader is entitled to relief.” Iqbal, 556 U.S. at 679 (quoting Fed. R. Civ. P.

8(a)(2)); see also Hill v. Lappin, 630 F.3d 468, 470–71 (6th Cir. 2010) (holding that the

Twombly/Iqbal plausibility standard applies to dismissals of prisoner cases on initial review under

28 U.S.C. §§ 1915A(b)(1) and 1915(e)(2)(B)(i)).

                To state a claim under 42 U.S.C. § 1983, a plaintiff must allege the violation of a

right secured by the federal Constitution or laws and must show that the deprivation was committed

by a person acting under color of state law. West v. Atkins, 487 U.S. 42, 48 (1988); Street v. Corr.

Corp. of Am., 102 F.3d 810, 814 (6th Cir. 1996). Because § 1983 is a method for vindicating

federal rights, not a source of substantive rights itself, the first step in an action under § 1983 is to

identify the specific constitutional right allegedly infringed. Albright v. Oliver, 510 U.S. 266, 271

(1994).




                                                   3
 Case 1:20-cv-01256-RJJ-SJB ECF No. 9, PageID.37 Filed 06/14/21 Page 4 of 14




        Interference with grievances

                 Plaintiff alleges that Defendant Grievance Coordinators have rejected, denied, or

otherwise interfered with his filing of grievances, in violation of prison policies, his right to petition

government, and, arguably, his right to due process.

                 To the extent Plaintiff invokes prison policy, he fails to allege a constitutional

claim. Claims under § 1983 can only be brought for “deprivations of rights secured by the

Constitution and laws of the United States.” Lugar v. Edmondson Oil Co., 457 U.S. 922, 924

(1982). Section 1983 does not provide redress for a violation of a state law. Pyles v. Raisor, 60

F.3d 1211, 1215 (6th Cir. 1995); Sweeton v. Brown, 27 F.3d 1162, 1166 (6th Cir. 1994); see also

Laney v. Farley, 501 F.3d 577, 580–81 & n.2 (6th Cir. 2007).

                 Courts also routinely have recognized that a prisoner does not enjoy any federally

protected liberty or property interest in state procedure. See Olim v. Wakinekona, 461 U.S. 238,

250 (1983); Laney v. Farley, 501 F.3d 577, 581 n.2 (6th Cir. 2007); Brody v. City of Mason, 250

F.3d 432, 437 (6th Cir. 2001); Sweeton, 27 F.3d at 1164; Smith v. Freland, 954 F.2d 343, 347-48

(6th Cir. 1992); Barber v. City of Salem, 953 F.2d 232, 240 (6th Cir. 1992). Plaintiff’s allegations

that multiple Defendants violated prison policy therefore fail to raise a cognizable federal due

process claim.

                 In addition, Plaintiff has no due process right to file a prison grievance. The courts

repeatedly have held that there exists no constitutionally protected due process right to an effective

prison grievance procedure. See Hewitt v. Helms, 459 U.S. 460, 467 (1983); Walker v. Mich. Dep’t

of Corr., 128 F. App’x 441, 445 (6th Cir. 2005); Argue v. Hofmeyer, 80 F. App’x 427, 430 (6th

Cir. 2003); Young v. Gundy, 30 F. App’x 568, 569–70 (6th Cir. 2002); Carpenter v. Wilkinson,

No. 99-3562, 2000 WL 190054, at *2 (6th Cir. Feb. 7, 2000); see also Antonelli v. Sheahan, 81

F.3d 1422, 1430 (7th Cir. 1996); Adams v. Rice, 40 F.3d 72, 75 (4th Cir. 1994) (collecting cases).
                                                    4
 Case 1:20-cv-01256-RJJ-SJB ECF No. 9, PageID.38 Filed 06/14/21 Page 5 of 14




Michigan law does not create a liberty interest in the grievance procedure.              See Olim v.

Wakinekona, 461 U.S. 238, 249 (1983); Keenan v. Marker, 23 F. App’x 405, 407 (6th Cir. 2001);

Wynn v. Wolf, No. 93-2411, 1994 WL 105907, at *1 (6th Cir. Mar. 28, 1994). Because Plaintiff

has no liberty interest in the grievance process, Defendants’ conduct did not deprive him of due

process.

               Likewise, Plaintiff’s right to petition government is not violated by Defendant’s

failure to process or act on his grievances. The First Amendment “right to petition the government

does not guarantee a response to the petition or the right to compel government officials to act on

or adopt a citizen’s views.” Apple v. Glenn, 183 F.3d 477, 479 (6th Cir. 1999).

               Moreover, Defendants’ actions have not barred Plaintiff from seeking a remedy for

his grievances. See Cruz v. Beto, 405 U.S. 319, 321 (1972). “A prisoner’s constitutional right to

assert grievances typically is not violated when prison officials prohibit only ‘one of several ways

in which inmates may voice their complaints to, and seek relief, from prison officials’ while

leaving a formal grievance procedure intact.” Griffin v. Berghuis, 563 F. App’x 411, 415–16 (6th

Cir. 2014) (citing Jones v. N.C. Prisoners’ Labor Union, Inc., 433 U.S. 119, 130 n.6 (1977)).

Indeed, Plaintiff’s ability to seek redress is underscored by his pro se invocation of the judicial

process. See Azeez v. DeRobertis, 568 F. Supp. 8, 10 (N.D. Ill. 1982). Even if Plaintiff had been

improperly prevented from filing a grievance, his right of access to the courts to petition for redress

of his grievances (i.e., by filing a lawsuit) cannot be compromised by his inability to file

institutional grievances, and he therefore cannot demonstrate the actual injury required for an

access-to-the-courts claim. See, e.g., Lewis v. Casey, 518 U.S. 343, 355 (1996) (requiring actual

injury); Bounds v. Smith, 430 U.S. 817, 821–24 (1977). The exhaustion requirement only

mandates exhaustion of available administrative remedies. See 42 U.S.C. § 1997e(a). If Plaintiff



                                                  5
 Case 1:20-cv-01256-RJJ-SJB ECF No. 9, PageID.39 Filed 06/14/21 Page 6 of 14




were improperly denied access to the grievance process, the process would be rendered

unavailable, and exhaustion would not be a prerequisite for initiation of a civil rights action. See

Ross v. Blake, 136 S. Ct. 1850, 1858–59 (2016) (reiterating that, if the prisoner is barred from

pursuing a remedy by policy or by the interference of officials, the grievance process is not

available, and exhaustion is not required); Kennedy v. Tallio, 20 F. App’x 469, 470–71 (6th Cir.

2001).

               Plaintiff therefore fails to state a § 1983 claim based on Defendants’ alleged

interference with ability to file grievances and exhaust the grievance process.

         Retaliation

               Plaintiff alleges that, because he files grievances, Defendants have retaliated

against him by both interfering with the grievance process (presumably by placing him on

modified grievance access) and by telling him that officers would keep taking away his showers

and yard privileges and sometimes food. Retaliation based upon a prisoner’s exercise of his or her

constitutional rights violates the Constitution. See Thaddeus-X v. Blatter, 175 F.3d 378, 394 (6th

Cir. 1999) (en banc). In order to set forth a First Amendment retaliation claim, a plaintiff must

establish three elements: (1) he was engaged in protected conduct; (2) an adverse action was taken

against him that would deter a person of ordinary firmness from engaging in that conduct; and

(3) the adverse action was motivated, at least in part, by the protected conduct. Id. Moreover, a

plaintiff must be able to prove that the exercise of the protected right was a substantial or

motivating factor in the defendant’s alleged retaliatory conduct. See Smith v. Campbell, 250 F.3d

1032, 1037 (6th Cir. 2001) (citing Mount Healthy City Sch. Dist. Bd. of Educ. v. Doyle, 429 U.S.

274, 287 (1977)).

               The filing of a nonfrivolous prison grievance is constitutionally protected conduct

for which a prisoner cannot be subjected to retaliation. See Smith, 250 F.3d at 1037; Herron v.
                                                 6
 Case 1:20-cv-01256-RJJ-SJB ECF No. 9, PageID.40 Filed 06/14/21 Page 7 of 14




Harrison, 203 F.3d 410, 415 (6th Cir. 2000). The Court will assume for purposes of this opinion

that Plaintiff’s unspecified grievances were nonfrivolous and that Plaintiff therefore has met the

first element of the retaliation standard.

               To establish the second element of a retaliation claim, a prisoner-plaintiff must

show adverse action by a prison official sufficient to deter a person of ordinary firmness from

exercising his constitutional rights. Thaddeus-X, 175 F.3d at 396. The adverseness inquiry is an

objective one and does not depend on how a particular plaintiff reacted. The relevant question is

whether the defendants’ conduct is “capable of deterring a person of ordinary firmness”; the

plaintiff need not show actual deterrence. Bell v. Johnson, 308 F.3d 594, 606 (6th Cir. 2002)

(emphasis in original).

               Plaintiff’s allegations about Defendants’ interference with his grievances fall short

of demonstrating adverse action. The Sixth Circuit repeatedly has held that placement on modified

access does not constitute an adverse action for purposes of a retaliation claim. See, e.g., Alexander

v. Vittitow, No. 17-1075, 2017 WL 7050641, at *5 (6th Cir. Nov. 9, 2017); Jackson v. Madery,

158 F. App’x 656, 660 (6th Cir. 2005) (per curiam), abrogated on other grounds by Maben v.

Thelen, 887 F.3d 252 (6th Cir. 2018); Walker v. Mich. Dep’t of Corr., 128 F. App’x 441, 446 (6th

Cir. 2005); Kennedy v. Tallio, 20 F. App’x 469, 471 (6th Cir. Sept. 26, 2001). Placement on

modified access would not deter a person of ordinary firmness from continuing to engage in

protected conduct, because modified-access status does not impair the ability to file civil rights

actions in federal court. A plaintiff’s placement on modified access to the grievance procedure

merely enables prison officials to screen Kennedy’s grievances prior to filing to determine whether

they were grievable, non-frivolous, and non-duplicative. See Kennedy, 20 F. App’x at 471 (citing

Mich. Dep’t of Corr. Policy Directive 03.02.130(II)(PP)).



                                                  7
 Case 1:20-cv-01256-RJJ-SJB ECF No. 9, PageID.41 Filed 06/14/21 Page 8 of 14




               For the same reasons, many courts, including this one, have held that the denial or

refusal to process a grievance is not an adverse action. See, e.g., Cameron v. Gurnoe, No. 2:19-

cv-71, 2019 WL 2281333, at *4–5 (W.D. Mich. May 29, 2019) (citing cases); Branch v. Houtz,

No. 1:16-cv-77, 2016 WL 737779, at *6 (W.D. Mich. Feb. 26, 2016); Ross v. Westchester Cnty.

Jail, No. 10 Civ. 3937(DLC), 2012 WL 86467, at *8 (S.D.N.Y. Jan. 11, 2012) (the refusal to file

a grievance is, without more, insufficient to constitute an adverse action); Stone v. Curtin, No.

1:11-cv-820, 2011 WL 3879505, at *4 (W.D. Mich. Aug. 31, 2011) (the failure to process a prison

grievance would not deter a prisoner of ordinary firmness from exercising his right to file a

grievance); Green v. Caruso, No. 1:10-cv-958, 2011 WL 1113392, at *10 (W.D. Mich. Mar. 24,

2011) (the denial of a prisoner’s grievances was not sufficiently adverse to support a retaliation

claim); Burgos v. Canino, 641 F. Supp. 2d 443, 454 (E.D. Pa. 2009), aff’d, 358 F. App’x 302 (3d

Cir. 2009) (the rejection or denial of prison grievances does constitute an adverse action for

purposes of a retaliation claim). Refusing to process a grievance could not deter a person of

ordinary firmness from engaging in protected conduct because, like placement of a prisoner on

modified grievance access, it does not have any adverse consequences. As previously discussed,

even assuming that Defendants improperly prevented Plaintiff from pursuing particular

grievances, they could not have prevented Plaintiff from pursuing a civil rights claim based on an

issue raised in those grievances. If Defendant thwarted Plaintiff’s ability to use the grievances

process, then the process was not “available” to Plaintiff for that claim, and exhaustion would not

be a prerequisite for initiation of a civil rights action. See Ross, 136 S. Ct. at 1858–59 (reiterating

that, if the prisoner is barred from pursuing a remedy by policy or by the interference of officials,

the grievance process is not available, and exhaustion is not required); Kennedy, 20 F. App’x at

470.



                                                  8
 Case 1:20-cv-01256-RJJ-SJB ECF No. 9, PageID.42 Filed 06/14/21 Page 9 of 14




                In addition, to the extent that Plaintiff alleges that Defendants threatened that other

officers would continue to deprive him of showers, yard, and, occasionally, meals, Plaintiff’s

retaliation claim also fails at the second step of the analysis for multiple reasons. First, while a

specific threat of harm may satisfy the adverse-action requirement if it would deter a person of

ordinary firmness from exercising his or her First Amendment rights, see, e.g., Thaddeus-X, 175

F.3d at 396, 398 (threat of physical harm); Smith v. Yarrow, 78 F. App’x 529, 542 (6th Cir. 2003)

(threat to change drug test results), certain threats or deprivations are so de minimis that they do

not rise to the level of being constitutional violations. Thaddeus-X, 175 F.3d at 398; Smith, 78 F.

App’x at 542.

                In the instant case, Defendants’ alleged “threats” that officers would continue to

deprive him of certain privileges if he continued to complain were vague and unaccompanied by

any actual conduct or threatened conduct by Defendants themselves. The Court concludes that

such vague statements would not deter a person of ordinary firmness from exercising his or her

First Amendment rights. See, e.g., Hardy v. Adams, No. 16-2055, 2018 WL 3559190, at *3 (6th

Cir. Apr. 13, 2018) (“The alleged threat by Adams that she would make Hardy’s life ‘hell’ is

simply too vague to pass this threshold.”); Shisler v. Golladay, No. 2:19-cv-80, 2019 WL 2590693,

at *4 (W.D. Mich. June 25, 2019) (Golladay’s threat that the ticket would be the least of the

plaintiff’s worries was “simply too vague” to support a First Amendment retaliation claim);

Dahlstrom v. Butler, No. 2:18-cv-101, 2019 WL 91999, at *11 (W.D. Mich. Jan. 3, 2019)

(“Krause’s threat [––to ‘get’ a prisoner who files a grievance on Krause and ‘steps out of line’––]

is too vague and non-specific to deter a person of ordinary firmness from engaging in protected

conduct.”); Yates v. Rogers, No. 2:18-cv-180, 2018 WL 6629366, at *7 (W.D. Mich. Dec. 19,

2018) (“Defendant’s vague threat to ‘get’ Plaintiff does not carry the same seriousness . . . .”);



                                                  9
Case 1:20-cv-01256-RJJ-SJB ECF No. 9, PageID.43 Filed 06/14/21 Page 10 of 14




Johnson v. Govern, No. 2:17-cv-125, 2018 WL 6321548, at *2 (W.D. Mich. Dec. 4, 2018)

(“Govern’s alleged threat to ‘put a case’ on Johnson . . . was too vague to constitute adverse

action.”); Hunter v. Palmer, No. 1:17-cv-109, 2017 WL 1276762, at *11 (W.D. Mich. Apr. 6,

2017) (“Defendant DeMaeyer told Plaintiff that complaining would get him into a lot of

trouble . . . . Such a vague threat of unspecified harm falls short of adverse action.”). Accordingly,

Plaintiff’s allegations concerning Defendants’ “threats” therefore fail to rise to the level of adverse

action.

               Further, Plaintiff fails to allege facts sufficient to demonstrate that Defendants were

responsible for any adverse action. In order to hold a Defendant liable for unconstitutional

conduct, a plaintiff must show that the defendant had some duty or authority to act. See e.g. Birrell

v. Brown, 867 F.2d 956, 959 (6th Cir. 1989) (lower level official not liable for shortcomings of

building); Ghandi v. Police Dep’t of City of Detroit, 747 F.2d 338, 351 (6th Cir. 1984) (mere

presence at the scene is insufficient grounds to impose Section 1983 liability in the absence of a

duty to act); accord Hall v. Shipley, 932 F.2d 1147 (6th Cir. 1991); accord Smith v. Cnty. of

Lenawee, 505 F. App’x 526, 532 (6th Cir. 2012) (holding that administrative or custody officials

who have no training or authority to supervise healthcare officials cannot be held liable for those

officials’ inadequate care) (citing Spruill v. Gillis, 372 F.3d 218, 236 (3d Cir. 2004)); see also

Newberry v. Melton, 726 F. App’x 290, 296–97 (6th Cir. 2018) (same); Smith v. Cnty. of Lenawee,

505 F. App’x 526, 532 (6th Cir. 2012) (same).

               Defendants in the instant case are not active custody officials who release prisoners

for showers, yard, or meals. They also are not responsible for the delivery of meals. And they

have no authority to direct custody officials in the performance of their duties.             Instead,

Defendants’ duties are administrative and involve the handling of prisoner grievances. Even



                                                  10
Case 1:20-cv-01256-RJJ-SJB ECF No. 9, PageID.44 Filed 06/14/21 Page 11 of 14




accepting that Defendants may have made comments about the effect of Plaintiff’s continuing to

file grievances, they themselves did not threaten to take or take any such action, and Plaintiff’s

allegations are insufficient to support a conclusion that they in any way caused such action.

               Moreover, Plaintiff may not hold Defendants liable under a theory of respondeat

superior or vicarious liability. Iqbal, 556 U.S. at 676; Monell v. New York City Dep’t of Soc.

Servs., 436 U.S. 658, 691(1978); Everson v. Leis, 556 F.3d 484, 495 (6th Cir. 2009). A claimed

constitutional violation must be based upon active unconstitutional behavior. Grinter v. Knight,

532 F.3d 567, 575–76 (6th Cir. 2008); Greene v. Barber, 310 F.3d 889, 899 (6th Cir. 2002). The

acts of one’s subordinates are not enough, nor can supervisory liability be based upon the mere

failure to act. Grinter, 532 F.3d at 576; Greene, 310 F.3d at 899; Summers v. Leis, 368 F.3d 881,

888 (6th Cir. 2004). Moreover, § 1983 liability may not be imposed simply because a supervisor

denied an administrative grievance or failed to act based upon information contained in a

grievance. See Shehee v. Luttrell, 199 F.3d 295, 300 (6th Cir. 1999). “[A] plaintiff must plead

that each Government-official defendant, through the official’s own individual actions, has

violated the Constitution.” Iqbal, 556 U.S. at 676. Plaintiff has failed to allege that Defendants

engaged in any active unconstitutional behavior amounting to adverse action.

               For all of these reasons, Plaintiff fails to state a retaliation claim against Defendants.

       State-law claims

               Plaintiff invokes the Michigan Elliot-Larsen Civil Rights Act, the Michigan

Prisoners With Disabilities Civil Rights Act, and state administrative law as a basis for relief in

this action. As the Court previously discussed, claims under § 1983 can only be brought for

“deprivations of rights secured by the Constitution and laws of the United States.” Lugar, 457

U.S. at 924. Section 1983 does not provide redress for a violation of a state law. Pyles, 60 F.3d

at 1215; Sweeton, 27 F.3d at 1166.
                                                  11
Case 1:20-cv-01256-RJJ-SJB ECF No. 9, PageID.45 Filed 06/14/21 Page 12 of 14




               Moreover, to the extent that Plaintiff seeks to invoke this Court’s supplemental

jurisdiction over his state-law claims, the Court declines to exercise jurisdiction. Ordinarily, where

a district court has exercised jurisdiction over a state-law claim solely by virtue of supplemental

jurisdiction and the federal claims are dismissed prior to trial, the court will dismiss the remaining

state-law claims. See Experimental Holdings, Inc. v. Farris 503 F.3d 514, 521 (6th Cir. 2007)

(“Generally, once a federal court has dismissed a plaintiff’s federal law claim, it should not reach

state law claims.”) (citing United Mine Workers of Am. v. Gibbs, 383 U.S. 715, 726 (1966));

Landefeld v. Marion Gen. Hosp., Inc., 994 F.2d 1178, 1182 (6th Cir. 1993). In determining

whether to retain supplemental jurisdiction, “[a] district court should consider the interests of

judicial economy and the avoidance of multiplicity of litigation and balance those interests against

needlessly deciding state law issues.” Landefeld, 994 F.2d at 1182; see also Moon v. Harrison

Piping Supply, 465 F.3d 719, 728 (6th Cir. 2006) (“Residual jurisdiction should be exercised only

in cases where the interests of judicial economy and the avoidance of multiplicity of litigation

outweigh our concern over needlessly deciding state law issues.”) (internal quotations omitted).

Dismissal, however, remains “purely discretionary.” Carlsbad Tech., Inc. v. HIF Bio, Inc., 556

U.S. 635, 639 (2009) (citing 28 U.S.C. § 1367(c)); Orton v. Johnny’s Lunch Franchise, LLC, 668

F.3d 843, 850 (6th Cir. 2012).

               Here, the balance of the relevant considerations weighs against the continued

exercise of supplemental jurisdiction. Accordingly, Plaintiff’s state-law claims will be dismissed

without prejudice.

       Pending motions

               Plaintiff filed two motions that remain pending. First, he requests that the Court

appoint him counsel (ECF No. 3). Second, he seeks an extension of time to pay the initial partial

filing fee ordered by this Court on December 29, 2021 (ECF No. 5).
                                                 12
Case 1:20-cv-01256-RJJ-SJB ECF No. 9, PageID.46 Filed 06/14/21 Page 13 of 14




               Plaintiff’s motion to appoint counsel will be denied. Indigent parties in civil cases

have no constitutional right to a court-appointed attorney. Abdur-Rahman v. Mich. Dep’t of Corr.,

65 F.3d 489, 492 (6th Cir. 1995); Lavado v. Keohane, 992 F.2d 601, 604–05 (6th Cir. 1993). The

Court may, however, request an attorney to serve as counsel, in the Court’s discretion. Abdur-

Rahman, 65 F.3d at 492; Lavado, 992 F.2d at 604–05; see Mallard v. U.S. Dist. Ct., 490 U.S. 296

(1989). Appointment of counsel is a privilege that is justified only in exceptional circumstances.

In determining whether to exercise its discretion, the Court should consider the complexity of the

issues, the procedural posture of the case, and Plaintiff’s apparent ability to prosecute the action

without the help of counsel. See Lavado, 992 F.2d at 606.

               Prior to reviewing Plaintiff’s complaint, the Court carefully considered these

factors and determined that the assistance of counsel was not necessary to the proper presentation

of Plaintiff’s position and that no exceptional circumstances warranted the appointment of counsel.

Plaintiff’s motion for appointment of counsel therefore will be denied.

               Plaintiff’s motion to extend time to pay the initial partial filing fee is moot.

Notwithstanding Plaintiff’s failure to timely pay the initial partial filing fee, the Court did not

dismiss the action for want of prosecution. Instead, the Court considered the case on the merits.

Under the Court’s December 29, 2020, order granting leave to proceed in forma pauperis (ECF

No. 4), Plaintiff continues to be obligated for paying the filing fee by way of installments, and the

MDOC will withdraw those payments, as funds become available, in a manner consistent with the

December 29, 2020, order.

                                            Conclusion

               Having conducted the review required by the Prison Litigation Reform Act, the

Court determines that Plaintiff’s federal claims will be dismissed for failure to state a claim, under



                                                 13
Case 1:20-cv-01256-RJJ-SJB ECF No. 9, PageID.47 Filed 06/14/21 Page 14 of 14




28 U.S.C. §§ 1915(e)(2) and 1915A(b), and 42 U.S.C. § 1997e(c). The Court will dismiss without

prejudice Plaintiff’s state-law claims. The Court also will deny Plaintiff’s pending motions.

               The Court must next decide whether an appeal of this action would be in good faith

within the meaning of 28 U.S.C. § 1915(a)(3). See McGore v. Wrigglesworth, 114 F.3d 601, 611

(6th Cir. 1997). Although the Court concludes that Plaintiff’s claims are properly dismissed, the

Court does not conclude that any issue Plaintiff might raise on appeal would be frivolous.

Coppedge v. United States, 369 U.S. 438, 445 (1962). Accordingly, the Court does not certify that

an appeal would not be taken in good faith. Should Plaintiff appeal this decision, the Court will

assess the $505.00 appellate filing fee pursuant to § 1915(b)(1), see McGore, 114 F.3d at 610-11,

unless Plaintiff is barred from proceeding in forma pauperis, e.g., by the “three-strikes” rule of

§ 1915(g). If he is barred, he will be required to pay the $505.00 appellate filing fee in one lump

sum.

               This is a dismissal as described by 28 U.S.C. § 1915(g).

               A judgment consistent with this opinion will be entered.



Dated:     June 14, 2021                     /s/ Robert J. Jonker
                                             ROBERT J. JONKER
                                             CHIEF UNITED STATES DISTRICT JUDGE




                                                14
